       Case 1:19-cv-10967-PAE-BCM Document 45 Filed 09/02/20 Page 1 of 2




                                                                                               09/02/2020

JAMES E. JOHNSON                     THE CITY OF NEW YORK                 WILLIAM THOMAS GOSLING
Corporation Counsel                                                          Assistant Corporation Counsel
                                 LAW DEPARTMENT                                      phone: (212) 356-2384
                                                                                        fax: (212) 356-3509
                                       100 CHURCH STREET                            wgosling@law.nyc.gov
                                       NEW YORK, N.Y. 10007


                                                              August 28, 2020

VIA ECF
Honorable Barbara C. Moses
United States District Court
Southern District of New York
500 Pearl Square
New York, New York 10007

        Re:      Bahsid McLean v. Correction Officer Clifton, et al., 19 Civ. 10967 (PAE) (BCM)

Your Honor:

                I am an Assistant Corporation Counsel in the Office of James E. Johnson,
Corporation Counsel of the City of New York, and the attorney assigned to represent defendants
in the above-referenced matter. In that capacity, I write to respectfully request a brief fourteen
(14) day enlargement of time from September 3, 2020 to September 17, 2020 for defendants to
serve their responses to Local Civil Rule 33.2 Interrogatories and Requests for Production of
Documents. This is defendants’ first request for an enlargement of time to respond to Local
Civil Rule 33.2 Interrogatories and Requests for Production of Documents. Since plaintiff is
currently incarcerated his consent was unable to be obtained in an expeditious manner as the
facility advised that in light of COVID-19 they are unavailable to schedule any telephone call
with plaintiff until September 9, 2020.

                As the Court is aware, on August 4, 2020 an Initial Case Management Plan was
set by the Court, thereby requiring defendants to respond to Local Civil Rule 33.2 Interrogatories
and Request for Production of Documents by September 3, 2020. See Docket Entry No. 36.
However, since March 20, 2020, in compliance with Governor Cuomo’s executive order
mandating that all non-essential businesses in New York State close, and that New York
residents stay inside their homes to help prevent the spread of COVID-19, the New York City
Law Department and other City agencies, including the Department of Correction, are requiring
that the vast majority of its employees, including the undersigned, work from home. Working
from home has created many challenges and as a result, fulfillments of document and
information requests are delayed or impracticable. Accordingly, defendants require a brief
fourteen (14) day enlargement of time in order respond to Local Civil Rule 33.2 Interrogatories
and Request for Production of Documents due to the fact that document requests and receivals
for this case have been delayed due to the COVID-19 pandemic.
                Case 1:19-cv-10967-PAE-BCM Document 45 Filed 09/02/20 Page 2 of 2




                        Defendants thank the Court for its consideration herein.


                                                                     Respectfully submitted,

                                                                     William Thomas Gosling /S
                                                                     William Thomas Gosling
                                                                     Assistant Corporation Counsel
                                                                     Special Federal Litigation Division


          cc:    Bahsid Mclean
                 16-A-5033
                 Plaintiff Pro Se
                 Auburn Correctional Facility
                 P.O. Box 618
                 Auburn, New York 13024


Application GRANTED. Defendants shall serve their discovery responses by September 17, 2020. Additionally:

(1) The Court's Initial Case Management Order (Dkt. No. 36) states that depositions of fact witnesses shall be
completed no later than January 29, 2020, and that, since neither party has requested expert discovery, all discovery
shall be completed by January 29, 2020. The Court regrets its editing error. The depositions of fact witnesses
and all discovery shall be completed no later than January 29, 2021. The parties' joint status letter is due no
later than January 15, 2021.

(2) The Court has received and reviewed plaintiff's letter dated August 13, 2020 but filed September 1, 2020
(Dkt. No. 44), which the Court construes as a motion for leave to file plaintiff's proposed second amended
complaint (Dkt. No. 44-1). Defendants shall respond no the motion no later than September 16, 2020.
Plaintiff is reminded that, to avoid future delays in filing, he must address any mail to the Pro Se
Intake Unit, 500 Pearl Street, Room 200, New York, NY 10007. Mail should not be addressed directly
to chambers.

SO ORDERED.


_____________________________________________________________________________
Barbara Moses, U.S.M.J.
September 2, 2020




                                                       -2-
